PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tamar Uziel, et al. 
Application No. 16/277,091
Filed: February 15, 2019
For: SELECTIVE BCL-2 INHIBITORS IN COMBINATION WITH AN ANTI-PD-1 OR AN ANTI-PD-L1 ANTIBODY FOR THE TREATMENT OF CANCERS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed April 2, 2021, to revive the above-identified application 
which is being treated under the unintentional provisions of 37 CFR 1.137(a)1.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of  Mr. Glen J. Gesicki appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Restriction/Election Requirement, mailed August 27, 2020, which set a shortened statutory period for reply of two (2) months. No extensions of time under the provisions of 37 CFR 1.136(a) was obtained.   Accordingly, the date of abandonment of this application is October 28, 2020.  A Notice of Abandonment was mailed on April 2, 2021, concurrently a petition was filed with a four (4) months extension of time.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $2,316.00 extension of time fee submitted with the petition on April 2, 2021, was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credited to petitioner’s deposit account. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an election of the invention to be examined, (2) the petition fee of $2,100.00; and (3) a proper statement of unintentional delay2. 

The application is being forwarded to the Technology Center Art Unit 1643 for appropriate action in the normal course of business on the reply received April 2, 2021.
 
Telephone inquiries concerning this decision should be directed to the undersigned at (571)
272-1058.  All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.



/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions



    
        
            
    

    
        1 Effective December 18, 2013, the provisions under 37 CFR 1.137(b) to revive an unintentionally abandoned application were removed and replaced with provisions to revive an unintentionally abandoned application under 37 CFR 1.137(a).
        2 37 CFR 1.137(b)(4) requires a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.  Since the statement appearing in the petition varies from the language required by 37 CFR 1.137(b)(4), the statement is being construed as the required statement.  Petitioner must notify the Office if this is not a correct reading of the statement appearing in the petition.